 



Exhibit 10.34

AMERICAN STANDARD COMPANIES INC.
MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE
February 2, 2005

Annual and Long Term Incentive Goals for Officers

2005 Incentive Goals



•   1.5% of 2005 segment income will determine the 2005 annual incentive pool
for Officers.



•   2.0% of 2007 segment income will determine the 2005-2007 long-term incentive
pool for Officers.



•   Allocation of awards:



  •   Each incentive pool will be allocated 20% to the CEO and the remainder
divided equally among the other Officers.     •   The Committee will apply
negative discretion to each allocation to determine the final individual annual
and long-term incentive awards for Officers.     •   Individual awards are
limited by Omnibus Plan incentive plan maximums of $3.0M for AIP awards and
$4.5M for LTIP awards.

 